DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ponekker (US 2019/0253471) in view of Eckart (US 2016/0205402).
Regarding claim 1, Ponekker discloses a method implemented by computer means (paragraph [60], Ponekker discloses a method that utilizes a computer with a processor for processing video data, wherein the computer executes computer program instructions for processing video data; paragraph [13], Ponekker discloses the streaming and multimedia distribution for distributing a sequence of video image data that can comprise live broadcast, buffered content like digital video recording, video on demand (VOD), and paragraph [15], in fig.1, Ponekker discloses content provider distributes video data to client devices 140 with a network communication network), for processing a video sequence comprising a set of images (paragraph [13], Ponekker discloses the streaming and multimedia distribution for distributing a sequence of video image data that can comprise live broadcast, buffered content like digital video recording, video on demand (VOD), and paragraph [15], in fig.1, Ponekker discloses content provider distributes video data to client devices 140 with a network communication network), the method comprising: 

determining consecutive subsets of images in the set of images (paragraph [31], Ponekker discloses that multimedia video data is distributed in a multimedia format 500, wherein the multimedia format 500 comprises multiple streams of video data, and that each stream of video data comprises multiple stream segments, and each stream segment comprises multiple data blocks of video data, and paragraph [32], Ponekker discloses that each block of respective segment includes video data, and in various embodiments, each block of video data can include a key frame like an intra-frame, and a set of blocks can be grouped into segments for grouping a set of images, and that a set of blocks can be organized into a segment for denoting a group of frames, and that a sequence of segments forms a video stream of data); 
encoding the video sequence on the basis of the determined consecutive subsets of images (paragraph [13], Ponekker discloses that video data is transmitted and can be encoded with an audio/video codec for compressing and transmitting video data, also, Ponekker discloses VOD (video on demand) transcoding of video data; paragraph [19], Ponekker discloses that video data can be encoded into various multimedia video compression formats like FLV (flash video), MPEG-4 (motion picture experts group, part 4) or AVC (advanced video coding), AVI (audio video interleave) to transmit video 
Ponekker does not disclose wherein the respective sizes of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode.  However, Eckart teaches wherein the respective sizes of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode (paragraph [31], fig.2, Eckart discloses a GOP (group of pictures) level rate control that causes an adjustment of sizes of non-intra-frames based on the expected sizes of future intra-frames, and that on page 18, paragraph [91] of Applicant’s specification, Applicant’s specification discloses at least one image to be encoded using the spatial correlated based predictive coding mode is defined as an image using intra coding mode (intra frame or I-frame or I-picture), thus, Eckart discloses that sizes of some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker and Eckart together as a whole for providing high quality images with accurate approximation of bits to be allocated for compression so as to robustly control the rate of video compression (Eckart’s paragraph [24]).
Regarding claim 4, Ponekker does not disclose wherein the at least one image to be encoded using a spatial correlation-based predictive coding mode corresponds to a scene change in the video sequence or to a sub-chunk creation request. However, Eckart teaches wherein the at least one image to be encoded using a spatial correlation-based predictive coding mode corresponds to a scene change in the video sequence or to a sub-chunk creation request (paragraph [20], Eckart discloses adjustment of the size of non-intra frames is dependent based on expected size of future intra frames, and a measurement of “power” is performed to adjust the global complexity value, wherein the global complexity value is used to adjust the sizes of the frames, and that the sizes of non-intra frames that are adjusted accordingly to ensure proper rate control while still maintaining a level of accuracy of the detected scene change since the intra frame data is utilized for determining the motion or scene change that is present in the group of frames, and the level of complexity is applied for changing the sizes of frames, and that intra 
Regarding claim 12, Ponekker discloses a video sequence encoding device (paragraph [60], Ponekker discloses a method that utilizes a computer with a processor for processing video data, wherein the computer executes computer program instructions for processing video data; paragraph [13], Ponekker discloses the streaming and multimedia distribution for distributing a sequence of video image data that can comprise live broadcast, buffered content like digital video recording, VOD (video on demand) transcoding of video data, and paragraph [15], in fig.1, Ponekker discloses content provider distributes video data to client devices 140 with a network communication network; paragraph [19], Ponekker discloses that video data can be encoded into various multimedia video compression formats like FLV (flash video), MPEG-4 (motion picture experts group, part 4) or AVC (advanced video coding), AVI (audio video interleave) to transmit video data chunks into the specified video compression format to the client device for viewing via CDN (client delivery networks)), comprising an input interface configured so as to receive a set of images of the video sequence (paragraph [25], Ponekker discloses a computer or computer system 400, wherein the computer has input/output interface 410 for receiving, sending and transmitting video images, wherein computer 400 has a processor 420 for processing image data, and memory 440 for storing computer instructions and for storing video image data); and 
an image encoding unit operationally coupled to the input interface and configured so as to process the video sequence using a method for processing a video sequence comprising a set of images (paragraph [60], Ponekker discloses a method that utilizes a computer with a processor for processing video data, wherein the computer executes computer program instructions for processing video data; paragraph [13], Ponekker discloses the streaming and multimedia distribution for distributing a sequence of video image data that can comprise live broadcast, buffered content like digital video recording, VOD (video on demand) transcoding of video data, and paragraph [15], in fig.1, Ponekker discloses content 
obtaining information indicating at least one image in the set of images to be encoded using a spatial correlation-based predictive coding mode (paragraph [31], Ponekker discloses that multimedia video data is distributed in a multimedia format 500, wherein the multimedia format 500 comprises multiple streams of video data, and that each stream of video data comprises multiple stream segments, and each stream segment comprises multiple data blocks of video data, and paragraph [32], Ponekker discloses that each block of respective segment includes video data, and in various embodiments, each block of video data can include a key frame like an intra-frame, and a set of blocks can be grouped into segments for grouping a set of images, and on page 18, paragraph [91] of Applicant’s specification, Applicant’s specification discloses at least one image to be encoded using the spatial correlated based predictive coding mode is defined as an image using intra coding mode (intra frame or I-frame or I-picture), thus Ponekker discloses obtaining at least one image in the set of images to be encoded using a spatial correlation-based predictive coding mode);
determining consecutive subsets of images in the set of images (paragraph [31], Ponekker discloses that multimedia video data is distributed in a multimedia format 500, wherein the multimedia format 500 comprises multiple streams of video data, and that each stream of video data comprises multiple stream segments, and each stream segment comprises multiple data blocks of video data, and paragraph [32], Ponekker discloses that each block of respective segment includes video data, and in various embodiments, each block of video data can include a key frame like an intra-frame, and a set of blocks can be grouped into segments for grouping a set of images, and that a set of blocks can be 
encoding the video sequence on the basis of the determined consecutive subsets of images (paragraph [13], Ponekker discloses that video data is transmitted and can be encoded with an audio/video codec for compressing and transmitting video data, also, Ponekker discloses VOD (video on demand) transcoding of video data; paragraph [19], Ponekker discloses that video data can be encoded into various multimedia video compression formats like FLV (flash video), MPEG-4 (motion picture experts group, part 4) or AVC (advanced video coding), AVI (audio video interleave) to transmit video data chunks into the specified video compression format to the client device for viewing via CDN (client delivery networks)).
Ponekker does not disclose wherein the respective sizes of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode.  However, Eckart teaches wherein the respective sizes of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode (paragraph [31], fig.2, Eckart discloses a GOP (group of pictures) level rate control that causes an adjustment of sizes of non-intra-frames based on the expected sizes of future intra-frames, and that on page 18, paragraph [91] of Applicant’s specification, Applicant’s specification discloses at least one image to be encoded using the spatial correlated based predictive coding mode is defined as an image using intra coding mode (intra frame or I-frame or I-picture), thus, Eckart discloses that sizes of some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker and Eckart together as a whole for providing high quality images with accurate approximation of bits to be allocated for compression so as to robustly control the rate of video compression (Eckart’s paragraph [24]).
Regarding claim 15, Ponekker discloses a non-transitory computer-readable storage medium for storing a program able to be executed by a computer (paragraph [60], Ponekker discloses a method that utilizes a computer with a processor for processing video data, wherein the computer executes computer 

determining consecutive subsets of images in the set of images (paragraph [31], Ponekker discloses that multimedia video data is distributed in a multimedia format 500, wherein the multimedia format 500 comprises multiple streams of video data, and that each stream of video data comprises multiple stream segments, and each stream segment comprises multiple data blocks of video data, and paragraph [32], Ponekker discloses that each block of respective segment includes video data, and in various embodiments, each block of video data can include a key frame like an intra-frame, and a set of blocks can be grouped into segments for grouping a set of images, and that a set of blocks can be organized into a segment for denoting a group of frames, and that a sequence of segments forms a video stream of data); 
encoding the video sequence on the basis of the determined consecutive subsets of images (paragraph [13], Ponekker discloses that video data is transmitted and can be encoded with an audio/video codec for compressing and transmitting video data, also, Ponekker discloses VOD (video on demand) transcoding of video data; paragraph [19], Ponekker discloses that video data can be encoded into various multimedia video compression formats like FLV (flash video), MPEG-4 (motion picture experts group, part 4) or AVC (advanced video coding), AVI (audio video interleave) to transmit video 
Ponekker does not disclose wherein the respective sizes of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode.  However, Eckart teaches wherein the respective sizes of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode (paragraph [31], fig.2, Eckart discloses a GOP (group of pictures) level rate control that causes an adjustment of sizes of non-intra-frames based on the expected sizes of future intra-frames, and that on page 18, paragraph [91] of Applicant’s specification, Applicant’s specification discloses at least one image to be encoded using the spatial correlated based predictive coding mode is defined as an image using intra coding mode (intra frame or I-frame or I-picture), thus, Eckart discloses that sizes of some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker and Eckart together as a whole for providing high quality images with accurate approximation of bits to be allocated for compression so as to robustly control the rate of video compression (Eckart’s paragraph [24]).

Claims 6, 7, 16, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ponekker (US 2019/0253471) and Eckart (US 2016/0205402) in view of Sen (US 2020/0351504).
Regarding claim 6, Ponekker and Eckart do not disclose wherein determining at least one subset uses a criterion relating to the size of the at least one subset.  However, Sen teaches wherein determining at least one subset uses a criterion relating to the size of the at least one subset (paragraph [20], Sen discloses determining a criterion that includes a minimum quality/chunk size and the maximum quality/chunk size, wherein a chunk is considered a subset of video data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker, Eckart and Sen together as a whole for improving compression bandwidth efficiency while maintaining video quality and stability (Sen’s paragraph [23]).

Regarding claim 16, Ponekker and Eckart do not disclose wherein determining at least one subset uses a criterion relating to the size of the at least one subset.  However, Sen teaches wherein determining at least one subset uses a criterion relating to the size of the at least one subset (paragraph [20], Sen discloses determining a criterion that includes a minimum quality/chunk size and the maximum quality/chunk size, wherein a chunk is considered a subset of video data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker, Eckart and Sen together as a whole for improving compression bandwidth efficiency while maintaining video quality and stability (Sen’s paragraph [23]).
Regarding claim 17, Ponekker and Eckart do not disclose wherein the criterion is a minimum size criterion and/or a maximum size criterion.  However, Sen teaches wherein the criterion is a minimum size criterion and/or a maximum size criterion (paragraph [20], Sen discloses determining a criterion that includes a minimum quality/chunk size and the maximum quality/chunk size, wherein a chunk is considered a subset of video data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker, Eckart and Sen together as a whole for improving compression bandwidth efficiency while maintaining video quality and stability (Sen’s paragraph [23]).
Regarding claim 21, Ponekker and Eckart do not disclose wherein determining at least one subset uses a criterion relating to the size of the at least one subset.  However, Sen teaches wherein determining at least one subset uses a criterion relating to the size of the at least one subset (paragraph [20], Sen discloses determining a criterion that includes a minimum quality/chunk size and the maximum 
Regarding claim 22, Ponekker and Eckart do not disclose wherein the criterion is a minimum size criterion and/or a maximum size criterion.  However, Sen teaches wherein the criterion is a minimum size criterion and/or a maximum size criterion (paragraph [20], Sen discloses determining a criterion that includes a minimum quality/chunk size and the maximum quality/chunk size, wherein a chunk is considered a subset of video data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ponekker, Eckart and Sen together as a whole for improving compression bandwidth efficiency while maintaining video quality and stability (Sen’s paragraph [23]).
Allowable Subject Matter
Claims 8-11, 18-20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488